Exhibit 10.2

 

SIXTH NOTE MODIFICATION AGREEMENT

 

THIS SIXTH NOTE MODIFICATION AGREEMENT dated as of May 31, 2004 (“this
Agreement”), is entered into by AMSOUTH BANK, an Alabama banking corporation and
formerly known as AmSouth Bank of Alabama (the “Lender”), and ALABAMA NATIONAL
BANCORPORATION, a Delaware corporation (the “Borrower”).

 

Recitals

 

A. The Borrower and the Lender have entered into a Credit Agreement dated as of
December 29, 1995 as amended by a First Amendment thereto dated as of January
20, 1997, a Second Amendment thereto dated as of January 19, 1998, a Third
Amendment thereto dated as of May 31, 1999, a Fourth Amendment thereto dated as
of May 31, 2000, a Fifth Amendment thereto dated as of May 31, 2001, a Sixth
Amendment thereto dated as of May 31, 2002, a Seventh Amendment thereto dated as
of May 31, 2003 and an Eighth Amendment thereto dated as of May 31, 2004 (as so
amended, the “Credit Agreement”) pursuant to the terms of which the Lender has
made a line of credit available to the Borrower, as evidenced by a master note
dated December 29, 1995 executed and delivered by the Borrower to the Lender, as
modified by a Note Modification Agreement dated as of January 20, 1997, a Second
Note Modification Agreement dated as of May 31, 2000, a Third Note Modification
Agreement dated as of May 31, 2001, a Fourth Note Modification Agreement dated
as of May 31, 2002, and a Fifth Note Modification Agreement dated as of May 31,
2003 (as so modified, the “Master Note”).

 

B. The Borrower has requested the Lender to consent to a further modification of
the Master Note as provided below. The Lender has agreed to such modification of
the Master Note, provided the Borrower executes this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
agreement of the parties hereto, the parties hereto hereby agree as follows:

 

1. The first sentence of the first paragraph of the Master Note is hereby
further amended to read, in its entirety, as follows:

 

FOR VALUE RECEIVED, ALABAMA NATIONAL BANCORPORATION, a Delaware corporation (the
“Borrower”), promises to pay to the order of AMSOUTH BANK, an Alabama banking
corporation (herein called the “Lender,” and together with any subsequent holder
of this note called the “Holder”), the principal sum of Thirty Million and
No/100 Dollars ($30,000,000.00), or so much thereof as may be advanced by the
Lender from time to time under the Credit Agreement dated as of

 



--------------------------------------------------------------------------------

December 29, 1995 between the Borrower and the Lender as amended by a First
Amendment thereto dated as of January 20, 1997, a Second Amendment thereto dated
as of January 19, 1998, a Third Amendment thereto dated as of May 31, 1999, a
Fourth Amendment thereto dated as of May 31, 2000, a Fifth Amendment thereto
dated as of May 31, 2001, a Sixth Amendment thereto dated as of May 31, 2002, a
Seventh Amendment thereto dated as of May 31, 2003 and an Eighth Amendment
thereto dated as of May 31, 2004 (as so amended and as further amended from time
to time, the “Credit Agreement”).

 

2. Interest on the Master Note shall continue to be payable as provided in the
Credit Agreement.

 

3. Notwithstanding the execution of this Agreement, the Master Note shall remain
in full force and effect, as modified hereby; and nothing herein contained and
nothing done pursuant hereto shall be construed to release, satisfy, discharge,
terminate or otherwise affect or impair in any manner whatsoever (a) the
validity or enforceability of the indebtedness evidenced by the Master Note,
except as expressly modified hereby; (b) the lien, security interest, security
title, assignment or conveyance effected by the Credit Agreement, or the
priority thereof; (c) the liability of any maker, endorser, surety, guarantor or
any party or parties whatsoever who may now or hereafter be liable under or on
account of the Master Note or the Credit Agreement; or (d) any other security or
instrument held by the Lender now or hereafter as security for or evidence of
the above-described indebtedness or any thereof.

 

4. This Agreement shall be binding upon the successors and assigns of the
parties hereto.

 

5. This Agreement shall be governed by and construed in accordance with the laws
of the State of Alabama.

 

[Remainder of page left intentionally blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lender and the Borrower have executed this Agreement all
as of the day and year first above written but actually on the date set forth
below their signature.

 

AMSOUTH BANK By:  

/s/ John M. Kettig

   

Its Senior Vice President

May 13, 2004

ALABAMA NATIONAL BANCORPORATION By:  

/s/ William E. Matthews, V

   

Its Executive V.P. and C.F.O.

May 12, 2004

 

3